Federal National Mortgage
                                                                        AssociationAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2015

                                      No. 04-15-00233-CV

                                     Jeremiah A. MARTIN,
                                           Appellant

                                                 v.

                  FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                  Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2015CV01933
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Appellant’s brief was due October 1, 2015. Neither the brief nor a motion for extension
of time has been filed.

        We therefore ORDER appellant to file in this court, on or before October 16, 2015, his
appellant’s brief and a written response reasonably explaining his failure to timely file the brief.
If appellant fails to file a brief and the written response by the date ordered, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant is reminded that any brief
filed in this court must comply with the briefing requirements set out in Rule 38.1 of the Texas
Rules of Appellate Procedure. See id. R. 38.1.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court